Motion for a reargument denied, with ten dollars costs. Memorandum: The movant seems to misunderstand our opinion. [See ante, p. 338.] We did not mean to intimate that the testimony as to what occurred when the deceased went to Gillam’s office was direct proof of gift but that as to the three policies the testimony as to what there occurred sufficiently corroborated the other proof as to establish the gift. Thus taking into consideration the evidence as a whole, we find that the gift of the three policies was established. The testimony of Gillam as to the fourth policy was not sufficient corroboration and in our opinion the proof as a whole fails satisfactorily to establish its transfer by gift. Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.